DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 7/14/2021 for the patent application 17/180407 filed 2/19/2021.

Status of Claims
Claims 1-50 and 69-77 have been canceled. Claims 51-68 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 51-53, 55, 60-62 and 64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 9 and 14 of conflicting Patent No.  9,800,935 B2 in view of U.S. Pub. No. 2017/0026443 A1 to Januszewski in view of U.S. Pub. No. 2016/0066040 A1 to Webster, claims 1, 5, 8, 12 of conflicting Patent No. 10,791,371 B2 in view of U.S. Pub. No. 2017/0026443 A1 to Januszewski in view of U.S. Pub. No. 2016/0066040 A1 to Webster and claims 1, 6, 11, Januszewski in view of U.S. Pub. No. 2016/0066040 A1 to Webster.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 9,800,935 B2
1
1
6

1




9
9
14

Conflicting Patent No. 10,791,371 B2
1
1
5

1




8
8
12

Conflicting Patent No. 10,313,757 B2
1
1
6

1




11
11
16

Pending Application 17/180407
51
52
53
54
55
56
57
58
59
60
61
62
63


Conflicting Patent No. 9,800,935 B2
9













Conflicting Patent No. 10,791,371 B2
8













Conflicting Patent No. 10,313,757 B2
1













Pending Application 17/180407
64
65
66
67
68
69
70
71
72
73
74
75
76
77


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 51 of the conflicting Patent No. 9,800,935 B2. Claim 60 of the 
Conflicting Patent No. 9,800,935 B2
Claim 1 of Conflicting Application
Serial Number (17/180407)
Claim 51 of Pending Application
1. A method for providing content recommendations based on recent activity, the method comprising:
51. A method comprising:
determining that a user has stopped using a first device and is using a second device; in response to determining that the user has stopped using the first device and is using the second device, retrieving a period of time that corresponds to an amount of time the user continuously used the first device immediately before using the second device; 

detecting, by a media guidance application, presentation of a first content item in connection with a user account, the presentation of the first content item occurring on a first computing device, wherein the user account corresponds to a user activity history stored in memory

transmitting a first request for a plurality of media assets that the user consumed on the first device during the period of time; 
after detecting the presentation of the first content item, detecting, by the media guidance application, that the user account is accessed via a second computing device;
receiving, in response to the first request, a plurality of media asset identifiers corresponding to media assets that the user has consumed during the period of time; 

transmitting a second request for metadata associated with the plurality of media asset identifiers corresponding to the media assets that the user has consumed during the period of time; 

determining, based on the metadata, a plurality characteristics, wherein each of the plurality of characteristics is associated with a media asset of the plurality of media assets that the user has consumed during the period of time; 



determining, based on the calculating, a characteristic that is associated with a greatest number of media assets of the plurality of media assets that the user consumed on the first device during the period of time that the user continuously used the first device immediately before using the second device; and 
identifying, by the media guidance application, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history; and
recommending, based on the characteristic, media content for consumption on the second device.
modifying, by the media guidance application, an interface presented via the second computing device to display a recommendation for the identified content item.


As Table 2 clearly illustrates, the only limitation not taught by claim 51 of the conflicting patent No. 9,800,935 B2 is:
detecting presentation of a first content item in connection with a user account, wherein the user account corresponds to a user activity history stored in memory; and 
after detecting the presentation of the first content item, detecting, by the media guidance application, that the user account is accessed via a second computing device.
identifying, by the media guidance application, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history.
modifying, by the media guidance application, an interface presented via the second computing device to display a recommendation for the identified content item.
However, Januszewski discloses detecting presentation of a first content item in connection with a user account, the presentation of the first content item occurring on a Januszewski ¶0023, 0025, 0027, determining presentation of the media that is being played back at a client device associated with a user account); 
after detecting the presentation of the first content item, detecting, by the media guidance application, that the user account is accessed via a second computing device (Januszewski 0027-0029, after determining the presentation of the media played back on the client device, determining the user account is accessed by a second client device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 9,800,935 B2, 10,791,371 B2 and 10,313,757 B2 by detecting presentation of a first content item in connection with a user account; and after detecting the presentation of the first content item, detecting, by the media guidance application, that the user account is accessed via a second computing device as disclosed by Januszewski. The suggestion/motivation would have been in order to identify the user with a user account of the system that allows the user to be identified when accessing content from a plurality of different devices and resuming content from multiple different devices thereby enhancing the user’s experience.
Patent No. 9,800,935 B2, 10,791,371 B2 and 10,313,757 B2 and Januszewski do not expressly disclose identifying, by the media guidance application, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history; and
modifying, by the media guidance application, an interface presented via the second computing device to display a recommendation for the identified content item.
Webster discloses wherein the user account corresponds to a user activity history stored in memory (Webster Fig. 5-7, ¶0016, 0017, 0039, user profile/account associated with watched list/history stored in cache/memory);
identifying, by the media guidance application, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history (Webster Fig. 5-7, ¶0037-0039, 0044, 0049-0051, 0058, identifying a plurality of media content e.g. identify next available episode or different media content recommendations/suggestions based on the previous media content and watched list/history).; and
modifying, by the media guidance application, an interface presented via the second computing device to display a recommendation for the identified content item (Webster Fig. 5-7, ¶0026-0027, 0037-0039, 0044, 0049-0051, 0058, displaying next watch recommendations/suggestions by another media client to display the identified next available episode or different media content recommendations/suggestions). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 9,800,935 B2, 10,791,371 B2, 10,313,757 B2 and Januszewski by wherein the user account corresponds to a user activity history stored in memory; identifying, by the media guidance application, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history; and modifying, by the media guidance application, an interface presented via the second computing device to display a recommendation for the identified content item.as disclosed by Webster. The suggestion/motivation would have been in order to identify 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 55, 56, 60-62, 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0026443 A1 to Januszewski in further view of U.S. Pub. No. 2016/0066040 A1 to Webster.
As to claim 51 and 60, Januszewski discloses a method comprising: 
detecting, by a media guidance application, presentation of a first content item in connection with a user account, the presentation of the first content item occurring on a first computing device (Januszewski Fig. 1-4, 6-11¶0023, 0025, 0027, 0066, 0077, 0079, determining presentation of the media that is being played back at a client device associated with a user account); 
after detecting the presentation of the first content item, detecting, by the media guidance application, that the user account is accessed via a second computing device (Januszewski Fig. 1-4, 6-11, ¶0027-0029, 0066, 0079, after 
identifying, by the media guidance application, a content item for recommendation based on the first content item (Januszewski Fig. 1-4, 6-11, ¶0027-0029, 0066, 0079, identifying a media content for display/playback based on the last known time position of the media played back on the client device).
Januszewski does not expressly disclose wherein the user account corresponds to a user activity history stored in memory;
identifying, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history; and
modifying, by the media guidance application, an interface presented via the second computing device to display a recommendation for the identified content item.
Webster discloses wherein the user account corresponds to a user activity history stored in memory (Webster Fig. 5-7, ¶0016, 0017, 0039, user profile/account associated with watched list/history stored in cache/memory);
identifying, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history (Webster Fig. 5-7, ¶0037-0039, 0044, 0049-0051, 0055-0058, identifying a plurality of media content e.g. identify next available episode or different media content recommendations/suggestions based on the previous media content and watched list/history).; and
Webster Fig. 5-7, ¶0026-0027, 0037-0039, 0044, 0049-0051, 0055-0058, displaying next watch recommendations/suggestions by another media client to display the identified next available episode or different media content recommendations/suggestions). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Januszewski by wherein the user account corresponds to a user activity history stored in memory; identifying, a second content item for recommendation that is different from the first content item based on the first content item and the user activity history; and modifying, by the media guidance application, an interface presented via the second computing device to display a recommendation for the identified content item.as disclosed by Webster. The suggestion/motivation would have been in order to identify next available episode or different media content recommendations/suggestions based on the previous media content and the user’s watched list/history enhancing the user’s experience.
As to claim 52 and 61, Januszewski discloses determining a characteristic of the first content item, wherein the content item for recommendation is identified based on the determined characteristic of the first content item (Januszewski 0027-0029, identifying a media content for display/playback based on the last known time position of the media played back on the client device and Webster Fig. 5-7, ¶0026-0027, 0037-0039, 0044, 0049-
As to claim 53 and 62, Webster discloses wherein the characteristic of the first content item comprises at least one of an episode identifier, a series identifier, a title identifier, a genre identifier, or a category identifier (Webster Fig. 1, 5-7, ¶0030, 0032, series, episode, genre identifiers).
As to claim 55 and 64, Januszewski discloses wherein identifying the content item for recommendation comprises: determining a position of the first content item when presentation of the first content item stopped via the first computing device (Januszewski 0027-0029, identifying a media content for display/playback based on the last known time position of the media played back on the client device ); and identifying, as the content item for recommendation, the first content item at the determined position (Januszewski 0027-0029, identifying a media content for display/playback based on the last known time position of the media played back on the client device).
As to claim 56 and 65, Webster discloses determining that the first content item is an episode of a series (Webster Fig. 1, 5-7, ¶0030, 0032, 0033, 0038-0040, 0046-0047, 0058, determine the content is episode of series); determining that presentation of the first content item via the user account accessed by way of the first computing device is complete (Webster Fig. 1, 5-7, ¶0030, 0032, 0033, 0038-0040, 0046-0047, 0058, determine the content is episode of series in the user profile cache of the user account on the client Webster Fig. 1, 5-7, ¶0030, 0032, 0033, 0038-0040, 0046-0047, 0058, identify the next episode in the series for the watch next suggestion).

Claims 54 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0026443 A1 to Januszewski in further view of U.S. Pub. No. 2016/0066040 A1 to Webster and in further view of U.S. Pub. No. 2014/0156792 A1 to Roberts.
As to claim 54 and 63, Januszewski and Webster do not expressly disclose wherein identifying the content item for recommendation comprises: determining that presentation of the first content item via the user account accessed by way of the first computing device is incomplete; and 
in response to determining that presentation of the first content item via the user account accessed by way of the first computing device is incomplete, identifying a remaining portion of the first content item as the content item for recommendation.
Roberts discloses wherein identifying the content item for recommendation comprises: determining that presentation of the first content item via the user account accessed by way of the first computing device is incomplete (Roberts Fig. 5-11, ¶0041, 0043, 0074, 0078, 0094, 0101, determining the viewed video content by user account viewed/watched by the client device is partially viewed); and 
Roberts ¶0041, 0043, 0074, 0078, 0094, 0101,identifying remaining portion of the partially viewed video content for recommendation/personalization in response to the viewed video content by user account viewed/watched by the client device is partially viewed).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Januszewski and Webster by determining that presentation of the first content item via the user account accessed by way of the first computing device is incomplete; and in response to determining that presentation of the first content item via the user account accessed by way of the first computing device is incomplete, identifying a remaining portion of the first content item as the content item for recommendation as disclosed by Roberts. The suggestion/motivation would have been in order to provide the user a user interface that displayed partially viewed video content to the user thereby allowing the user to easily/quickly identify a content of interest enhancing the user’s experience.

Claims 57-59 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0026443 A1 to Januszewski in further view of U.S. Pub. No. 2016/0066040 A1 to Webster and in further view of U.S. Pub. No. 2010/0262986 A1 to Adimatyam.
claim 57 and 66, Januszewski and Webster do not expressly disclose detecting presentation of a plurality of content items via the user account accessed by way of a plurality of computing devices; and storing in memory a user profile comprising a list of the plurality of content items.
Adimatyam discloses detecting presentation of a plurality of content items via the user account accessed by way of a plurality of computing devices (Adimatyam Fig. 1, 3, 4, 7, ¶0025, 0032-0033, 0035-0036, 0049-0051, identifying display of a plurality of content viewed by the user of the user account at a plurality of different times from a plurality user devices); and storing in memory a user profile comprising a list of the plurality of content items (Adimatyam Fig. 1, 3, 4, 7, ¶0025, 0032-0033, 0035-0036, 0049-0051, storing in memory a user profile including a plurality of contents associated with a plurality of times).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Januszewski and Webster by detecting presentation of a plurality of content items via the user account accessed by way of a plurality of computing devices; and storing in memory a user profile comprising a list of the plurality of content items as disclosed by Adimatyam. The suggestion/motivation would have been in order to provide/store a viewing history profile of the user allowing recommended content to be suggested using a viewing history profile of the user thereby enhancing the user’s experience
As to claim 58 and 67, Adimatyam discloses wherein the content item is identified for recommendation based on the user profile (Adimatyam Fig. 1, 3, 4, 
As to claim 59 and 68, Januszewski and Webster do not expressly disclose detecting presentation of a plurality of content items at a plurality of times via the user account accessed by way of a plurality of computing devices, respectively; and storing in memory a user profile comprising a list of the plurality of content items in association with the plurality of times, respectively.
Adimatyam discloses detecting presentation of a plurality of content items at a plurality of times via the user account accessed by way of a plurality of computing devices, respectively (Adimatyam Fig. 1, 3, 4, 7, ¶0025, 0032-0033, 0035-0036, 0049-0051, identifying display of a plurality of content viewed by the user of the user account at a plurality of different times from a plurality user devices); and storing in memory a user profile comprising a list of the plurality of content items in association with the plurality of times, respectively (Adimatyam Fig. 1, 3, 4, 7, ¶0025, 0032-0033, 0035-0036, 0049-0051, storing in memory a user profile including a plurality of contents associated with a plurality of times).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Januszewski and Webster by detecting presentation of a plurality of content items at a plurality of times via the user account accessed by way of a plurality of computing devices, respectively; and storing in memory a user profile comprising a list of the plurality of content items in association with the plurality of times, respectively as disclosed by Adimatyam. The suggestion/motivation would have been in order to .

Response to Arguments
Applicant's arguments with respect to claims 51-68 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 51-68 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426